 1                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                      United States District Court
10
                      Central District of California
11   JANE DOE,                        Case № 2:18-cv-09648-ODW (MAAx)
12                   Plaintiff,       JUDGMENT
13        v.
14   PASADENA HOSPITAL
     ASSOCIATION, LTD. et al.,
15
                     Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                        JUDGMENT
 2         In light of the Court’s Orders granting Defendants the Pasadena Hospital
 3   Association, LTD. d/b/a Huntington Memorial Hospital (“Hospital”), Doctor Patrick
 4   Sutton (“Sutton”), and the Medical Staff of Huntington Memorial Hospital (“Medical
 5   Staff”) (collectively “Defendants”) motions to dismiss and strike Plaintiff’s First
 6   Amended Class Action Complaint with prejudice (ECF Nos. 34, 46, 47, 50),
 7
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 8
              1. Judgment for Defendants as to all of Plaintiff’s claims for relief;
 9
              2. Each party shall bear its own fees and costs;
10
              3. The Clerk of the Court shall close the case.
11
12         IT IS SO ORDERED.
13
14         March 31, 2020
15
16                                ____________________________________
17                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                 2
